Title: From Benjamin Franklin to James Bowdoin, 15 July 1782
From: Franklin, Benjamin
To: Bowdoin, James


Dear Sir,
Passy, July 15. 1782.
I take the Liberty of introducing to your Acquaintance, two of my particular Friends, members of the Royal Society of London, Mr. Jones & Mr. Paradise. You will find them men of Learning & Ingenuity, and have great Pleasure in conversing with them. I recomend them warmly to your Civilities; and to your Counsels respecting their intended Journey to the Southward. They are stanch Friends of our Cause & Country. Be pleas’d to make my Respectful Compliments acceptable to Mrs. Bowdoin, and believe me to be, with great & sincere Esteem, dear Sir, Your most obedient & most humble Servant.
B Franklin
Honble. James Bowdoin Esq.
